         Case 1:20-cv-00012-JPO Document 18 Filed 09/14/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL VILLARREAL,
                               Plaintiff,
                                                                   20-CV-12 (JPO)
                     -v-
                                                               OPINION AND ORDER
 MONTEFIORE MEDICAL CENTER,
 FASTAFF, LLC,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Daniel Villarreal claims that Defendants Montefiore Medical Center and Fastaff,

LLC violated New York Labor Law (“NYLL”) §§ 740 and 741 when Montefiore terminated

Plaintiff’s contract to work as a registered nurse. Defendants now move to dismiss the

Complaint for failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. For the reasons that follow, Defendants’ motion is granted.

I.     Background

       In December 2018, Plaintiff used the services of Fastaff, LLC, a staffing agency, to

secure placement as a registered nurse with Montefiore’s pediatric intensive care unit in New

York. (Dkt. No. 5 at 3.) Montefiore started Plaintiff on a 13-week contract and was satisfied

with Plaintiff’s performance in that period. (Id.) Montefiore and Plaintiff entered into a second

contract, to extend Plaintiff’s placement by another 12 weeks. (Id.)

       In April 2019, during the second contract period, Plaintiff was assigned to care for an

infant patient with serious health complications. (Dkt. No. 5 at 4.) The patient had been born

with brain and spine conditions and underwent surgery shortly after his birth. (Id.) Montefiore

sent the patient home after his surgery, but he then contracted bacterial meningitis. (Id.) The




                                                1
          Case 1:20-cv-00012-JPO Document 18 Filed 09/14/20 Page 2 of 8




patient exhibited symptoms including high fever and seizures, and he was returned to

Montefiore. (Id.)

       In the care of Plaintiff and others at Montefiore, the patient appeared to recover. (Id.)

Plaintiff, however, noticed abnormalities in the development of the patient’s skull. (Id.) An

MRI revealed that the meningitis had destroyed some of patient’s brain tissue and that excess

cerebrospinal fluid was building up in the brain. (Id.) The patient’s condition regressed. (Id.)

       As Plaintiff continued caring for the patient, he grew increasingly concerned about the

intracranial pressure created by the build-up of cerebrospinal fluid in the patient’s brain. (Dkt.

No. 5 at 4–5.) Based on his past experience as a nurse, Plaintiff believed that the patient should

be treated with an extra-ventricular drain, which would be inserted into the patient’s brain and

used to drain the excess fluid. (Dkt. No. 5 at 5.) Plaintiff spoke to two physicians about treating

the patient with an extra-ventricular drain, but neither physician, one of whom assessed the

patient after speaking with Plaintiff, agreed with Plaintiff’s recommendation. (Dkt No. 5 at 6.)

The physicians worried that placing an extra-ventricular drain would lead to intracranial

hemorrhaging in the patient. (Id.) Plaintiff worried that failure to place the extra-ventricular

drain “would almost certainly lead to Infant Patient’s death.” (Id.)

       Frustrated by what he viewed as the physicians’ inaction and indifference, Plaintiff

emailed his manager at Montefiore. (Dkt. No. 5 at 6–7.) He implied that the physicians had not

done enough for the patient and reiterated his recommendation that an extra-ventricular drain be

placed to avoid “losing more healthy tissue” in the patient’s brain. (Dkt. No. 5 at 7.) Plaintiff

then made note of his recommendation and concerns about the patient’s condition and treatment

in the patient’s medical records. (Id.) In addition to logging this information, Plaintiff wrote in




                                                 2
          Case 1:20-cv-00012-JPO Document 18 Filed 09/14/20 Page 3 of 8




the medical records that the patient’s great-grandmother had “mentioned speaking with an

attorney.” (Dkt. No. 5 at 8.)

        On April 22, 2019, Plaintiff’s manager instructed him to contact the liaison between

Fastaff and Montefiore. The liaison “told Plaintiff he was ‘wildly inappropriate,’ ‘way out of

line,’ and . . . operating ‘outside the scope of [his] practice.’” (Id.) In particular, the liaison took

issue with Plaintiff’s note in the medial records about the patient’s great-grandmother seeking

legal advice. (Id.) The liaison informed Plaintiff that Montefiore was terminating his contract

because “Plaintiff did not know how to stay within the limitations of his scope of practice.” (Id.)

On May 10, 2019, Plaintiff learned that Defendants had instructed the nurses at Montefiore not

to serve as a reference for Plaintiff. (Dkt. No. 5 at 9.)

        On December 2, 2019, Plaintiff filed the present case in New York state court, claiming

that Defendants’ conduct violated NYLL §§ 740 and 741. (See Dkt. No. 5.) One month later,

Defendants removed the case to the Southern District of New York, invoking the Court’s

diversity jurisdiction. (See Dkt. No. 1.) On January 27, 2020, Defendants filed their motion to

dismiss for failure to state a claim under Rule 12(b)(6). (See Dkt. No. 12.)

II.     Legal Standard

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

considering the motion to dismiss, the Court “must accept as true all of the factual allegations

contained in the complaint.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002). And

while “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice,” Iqbal, 556 U.S. at 678, the Court must draw “all inferences in the




                                                   3
          Case 1:20-cv-00012-JPO Document 18 Filed 09/14/20 Page 4 of 8




light most favorable to the nonmoving party[],” In re NYSE Specialists Sec. Litig., 503 F.3d 89,

95 (2d Cir. 2007).

III.    Discussion

        As relevant here, NYLL § 740(2)(a) prohibits employers from taking retaliatory

personnel actions against employees who disclose “to a supervisor or to a public body an

activity, policy or practice of the employer that is in violation of [any] law, rule or regulation

which violation creates and presents a substantial and specific danger to the public health or

safety.” And § 741(2)(a) prohibits health care employers, in particular, from taking retaliatory

actions against employees who disclose “to a supervisor[] or to a public body an activity, policy

or practice of the employer or agent that the employee, in good faith, reasonably believes

constitutes improper quality of patient care.” Section 741(1)(d) defines “improper quality of

patient care” as “any practice, procedure, action or failure to act of an employer which violates

any law, rule, regulation or declaratory ruling . . . where such violation relates to matters which

may present . . . a significant threat to the health of a specific patient.”

        In their motion to dismiss, Defendants argue that the Complaint does not plausibly allege

that Plaintiff was terminated after making a disclosure protected under either § 740 or § 741.

Specifically, Defendants argue that none of the conduct Plaintiff described in his email to his

manager (1) violated any law or regulation and presented a substantial and specific danger to the

public health or safety, as is required to stake out a claim under § 740, or (2) could support a

reasonable belief that Montefiore was providing an improper quality of patient care, within the

meaning of § 741. (Dkt. No. 17 at 2–3.)

        As a preliminary matter, Defendants rightly limit the disclosure at issue to Plaintiff’s

email to his manager—which, in resolving this motion to dismiss, the Court infers formed part of

the basis for Plaintiff’s termination. Although the Complaint alleges other supposed violations


                                                    4
          Case 1:20-cv-00012-JPO Document 18 Filed 09/14/20 Page 5 of 8




of New York laws and regulations at Montefiore, such as its lack of “a safe staffing ratio for

nurses to patients,” the Complaint does not suggest that Plaintiff raised these issues with

Defendants prior to his termination. (Dkt. No. 5 at 3.) Sections 740 and 741 are concerned only

with disclosures that lead to retaliatory personnel actions, not with disclosures that postdate such

actions. Furthermore, the disclosures protected under §§ 740 and 741 are those made to

supervisors and “public bodies,” defined in §§ 740(1)(d) and 741(1)(e) as government bodies

like courts and administrative agencies. Plaintiff’s note in the patient’s medical record was

neither a disclosure to a supervisor nor a disclosure to a public body. Accordingly, the Court

focuses its analysis on Plaintiff’s email, which criticized and recommended an alternative to

Montefiore’s treatment plan for the patient.

       A.      Whether Plaintiff’s Disclosures were Protected under § 740

       A claim under § 740 must establish not only an actual violation of a law or regulation but

also that the violation presented a “substantial and specific danger to the public health or safety.”

NYLL § 740(2)(a). Under New York law, neglecting an individual patient “present[s] a danger

to the health or safety of [an] individual patient, but [does] not threaten the health or safety of the

public at large.” Kern v. DePaul Mental Health Servs., 544 N.Y.S.2d 252, 253 (4th Dep’t 1989).

Plaintiff’s email to his manager regarded the treatment plan for a single patient. Even if

Plaintiff’s email disclosed the “neglect of a certain patient,” this disclosure, alone, would not

sustain a claim under § 740. Id. at 957.

       In some circumstances, a disclosure regarding danger to a single person speaks to or is

illustrative of a broader threat to the public health or safety. For instance, in Rodgers v. Lenox

Hill Hospital, the plaintiff investigated the death of a patient and then disclosed that the death

was attributable to his colleagues’ lack of training and discipline. 626 N.Y.S.2d 137, 140–41

(1st Dep’t 1995). His colleagues’ evident shortcomings, rather than their treatment of a single


                                                   5
            Case 1:20-cv-00012-JPO Document 18 Filed 09/14/20 Page 6 of 8




patient, posed § 740’s requisite threat to the health or safety of the public at large. Id. Plaintiff’s

email to his manager identified no similar shortcomings among Montefiore’s staff. Because his

email did not reveal any “inherently dangerous practice” ongoing or liable to recur at

Montefiore, Villarin v. Rabbi Haskel Lookstein Sch., 942 N.Y.S.2d 67, 73 (1st Dep’t 2012), it did

not address a violation presenting a substantial and specific danger to the public health or safety

and thus falls beyond the ambit of § 740.

       B.       Whether Plaintiff’s Disclosures were Protected under § 741

       Section 741, unlike § 740, protects employees who disclose violations that present “a

significant threat to the health of a specific patient.” The question, then, is whether Plaintiff

reasonably believed that the treatment plan for the patient was so deficient that it violated a law

or regulation, thereby implicating § 741.

       Although “for pleading purposes, [a] complaint need not specify the actual law, rule or

regulation violated,” Webb-Weber v. Community Action for Human Services, Inc., 15 N.E.3d

1172, 1174 (N.Y. 2014), the Complaint suggests that the treatment plan for the patient,

specifically Montefiore’s failure to place an extra-ventricular drain, may have constituted

professional misconduct under New York Education Law § 6530. 1 (Dkt. No. 5 at 10.) Section

6530(4) proscribes practicing medicine “with gross negligence on a particular occasion.”

Plaintiff’s basis for believing the treatment plan to be grossly negligent was his “professional


       1
          Plaintiff also suggests that the treatment plan may have constituted common law
negligence. It is improbable that §§ 740 and 741 protections apply to employees disclosing
common law wrongs. By their text, both §§ 740 and 741 cover disclosures of any “violation of
law, rule or regulation.” NYLL §§ 740(2)(a), 741(1)(d). Section 740(7) explains that employees
who institute an action under § 740 waive their other remedies “under any . . . contract,
collective bargaining agreement, law, rule or regulation or under the common law.” That the
legislature distinguished between any “law, rule or regulation” and “the common law” in
§ 740(7) suggests that the legislature did not understand the phrase “law, rule or regulation,” as it
appears throughout §§ 740 and 741, to encompass the common law.


                                                   6
           Case 1:20-cv-00012-JPO Document 18 Filed 09/14/20 Page 7 of 8




knowledge (studying neurological assessments, diagnoses, surgical interventions, and

treatments) and work experience in dealing with pediatric neurosurgical patients.” (Dkt. No. 5 at

5.) Plaintiff clung to his belief even after two physicians disagreed with his assessment of the

patient’s condition and explained that Plaintiff’s alternative treatment plan, placement of an

extra-ventricular drain, risked intracranial hemorrhaging in the patient. The Complaint does not

allege that the physicians’ decision was made too hastily or that their explanation conflicted with

leading medical treatises. Instead, the Complaint acknowledges that one of the physicians

considered Plaintiff’s recommendation and disagreed with it only after assessing the patient for

himself.

        Plaintiff’s personal “critique of the physician[s’] performance is insufficient to sustain a

claim under Labor Law § 741.” Phillips v. Ralph Lauren Ctr. for Cancer Care and Prevention,

No. 108377/08, 2009 WL 513902, at *3 (N.Y. Sup. Ct. Feb. 9, 2009); cf. Ingutti v. Rochester

Gen. Hosp., 44 N.Y.S.3d 274, 276 (4th Dep’t 2016) (allowing a medical malpractice claim to

proceed because the plaintiff submitted affidavits from a physician specialist and a nurse who

testified that the plaintiff’s treatment deviated from the standard of care). Because Plaintiff bases

his assertion of gross negligence on nothing more than his personal judgment of how the patient

should have been treated, and two physicians explained their disagreement with Plaintiff’s

judgment before he emailed his manager, the Complaint fails to allege that Plaintiff reasonably

believed Montefiore or its staff violated any law or regulation. As pleaded, Plaintiff’s § 741

claim fails.

        C.     Leave to Amend

        Plaintiff requests leave to amend the Complaint in the event that it is found lacking.

(Dkt. No. 16 at 6.) He first proposes that the Complaint could enumerate specific laws and

regulations that he believes Montefiore may have violated in caring for its patients. (Id.) These


                                                  7
          Case 1:20-cv-00012-JPO Document 18 Filed 09/14/20 Page 8 of 8




proposed additions are unrelated to the email that he sent to his manager. They do not bear on

any disclosure that may fall within §§ 740 and 741’s protections and cannot cure the defects in

Plaintiff’s Complaint. Plaintiff additionally proposes amending the Complaint to clarify that “he

was speaking out against medical malpractice.” (Dkt. No. 16 at 7.) Should Plaintiff amend the

Complaint to allege the reasonableness of his belief that failure to place an extra-ventricular

drain substantially deviated from the accepted standard of care, such an amendment may not be

futile with respect to Plaintiff’s § 741 claim.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. The Clerk of

Court is directed to close the motion at Docket Number 12. Plaintiff may file a motion for leave

to amend the Complaint on or before October 5, 2020.



       SO ORDERED.

Dated: September 14, 2020
       New York, New York

                                                  ____________________________________
                                                             J. PAUL OETKEN
                                                         United States District Judge




                                                    8
